 Case 1:18-cr-00457-AMD Document 78 Filed 07/30/19 Page 1 of 3 PageID #: 793

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York

DKK/JN                                            271 Cadman Plaza East
F. #2017R05903                                    Brooklyn, New York 11201



                                                  July 30, 2019


By Email and ECF

James M. Cole
Michael Levy
Joan M. Loughnane
Sidley Austin LLP

David Bitkower
Matthew S. Hellman
Jenner & Block LLP

                Re:   United States v. Huawei Technologies Co., Ltd., et al.
                      Criminal Docket No. 18-457 (S-2) (AMD)

Dear Counsel:

               Enclosed please find the government’s fifth production of discovery in
accordance with Rule 16 of the Federal Rules of Criminal Procedure. This discovery
supplements the government’s previous productions. The discovery is being produced
pursuant to the Protective Order entered by the Court on June 10, 2019. See ECF Docket
Entry No. 57. The government also requests reciprocal discovery from the defendant.
     Case 1:18-cr-00457-AMD Document 78 Filed 07/30/19 Page 2 of 3 PageID #: 794



    I.     The Government’s Discovery

   Document Description               Category of                       Bates Range
                                  Discovery Pursuant
                                  to Protective Order

    2011 Report from the          Discovery Material         DOJ_HUAWEI_B_0000005219-
  Government Accountability            (“DM”)                DOJ_HUAWEI_B_0000005233
          Office

August 17, 2009 Statement by             DM                  DOJ_HUAWEI_B_0000005234-
 the Embassy of the People’s                                 DOJ_HUAWEI_B_0000005235
   Republic of China in Iran

Financial Institution Documents          DM                  DOJ_HUAWEI_B_0000005236-
     related to Mauritius                                    DOJ_HUAWEI_B_0000005310

         Travel Records                  DM                  DOJ_HUAWEI_B_0000005311-
                                                             DOJ_HUAWEI_B_0000005354

Statements of the Defendant on           DM                  DOJ_HUAWEI_B_0000005355-
     or about July 24, 2019                                  DOJ_HUAWEI_B_0000005372


                                                    Very truly yours,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                             By:     /s/ David K. Kessler
                                                    Alexander A. Solomon
                                                    Julia Nestor
                                                    David K. Kessler
                                                    Kaitlin Farrell
                                                    Sarah Evans
                                                    Assistant United States Attorneys
                                                    (718) 254-7000

                                                    DEBORAH L. CONNOR
                                                    Chief, Money Laundering and Asset
                                                    Recovery Section, Criminal Division
                                                    U.S. Department of Justice




                                                2
 Case 1:18-cr-00457-AMD Document 78 Filed 07/30/19 Page 3 of 3 PageID #: 795



                                       By:    /s/ Laura Billings
                                              Laura Billings
                                              Christian J. Nauvel
                                              Trial Attorneys

                                              JAY I. BRATT
                                              Chief, Counterintelligence and Export
                                              Control Section
                                              National Security Division, U.S. Department
                                              of Justice

                                       By:    /s/ Thea D. R. Kendler
                                              Thea D. R. Kendler
                                              David Lim
                                              Trial Attorneys


Enclosures

cc:   Clerk of the Court (AMD) (by ECF) (without Enclosures)




                                          3
